216 F.2d 956
Michael Ellis JOSEPH, Appellant,v.UNITED STATES of America, Appellee.
No. 12077.
United States Court of Appeals Sixth Circuit.
Oct. 20, 1954.

Appeal from the United States District Court for the Western District of Kentucky; Shelbourne, Judge.
Alfred M. Cohen, Cincinnati, Ohio, for appellant.
J. Leonard Walker, Louisville, Ky., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed, upon the authority of United States v. Williams, 2 Cir., 161 F.2d 835.